                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAE KYUNG YI,                                   Case No.18-cv-06009-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: PETITION FOR
                                                 v.                                        WRIT OF HABEAS CORPUS
                                   9

                                  10       TIMOTHY S. AITKEN, et al.,                      Re: Dkt. No. 1
                                                        Defendants.
                                  11

                                  12            Petitioner Jae Kyung Yi (“Mr. Yi”) is a citizen of South Korea who has resided in the
Northern District of California
 United States District Court




                                  13   United States as a lawful permanent resident since 1979.1 Mr. Yi’s application for United States

                                  14   citizenship was denied on October 23, 2001. (Dkt. No. 6-1 at ¶ 3.)2 In February 2014, Mr. Yi was

                                  15   convicted in California state court of assault with a deadly weapon and sentenced to prison. (Id.)

                                  16   Mr. Yi was released from prison and transferred to the custody of U.S. Immigration and Customs

                                  17   Enforcement (“ICE”) on February 14, 2018. (Id.) ICE initiated removal proceedings against Mr.

                                  18   Yi that day, “for being removable under the Immigration and Nationality Act § 237(a)(2)(A)(iii),

                                  19   having been convicted of an aggravated felony.” (Id.) On March 20, 2018, an Immigration Judge

                                  20   ordered that Mr. Yi be removed to South Korea. (Dkt. No. 6-2, Ex. C at 10.) Mr. Yi waived his

                                  21   appeal “and the order became final.” (Dkt. Nos. 6-1 at ¶ 4; 1 at ¶ 16.) Now pending before the

                                  22   Court is Mr. Yi’s petition for writ of habeas corpus.3 (Dkt. No. 1.)4 Having carefully reviewed

                                  23

                                  24
                                       1
                                         The petition lists Petitioner’s name as “Yi Jae Kyung,” however, Department of Homeland
                                       Security records and Petitioner’s own signature indicate that his name is Jae Kyung Yi. (See Dkt.
                                  25   Nos. 1 at 5; 4; 6-2 at 2-10.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  26   ECF-generated page numbers at the top of the documents.
                                       3
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 4 & 5.)
                                       4
                                         The petition names former federal officials; pursuant to Federal Rule of Civil Procedure 25(d),
                                  28   the following current federal officials are automatically substituted as parties: David Jennings, San
                                       Francisco Field Office Director for ICE; Ronald D. Vitiello, ICE Deputy Director and Senior
                                   1   the parties’ briefing, the Court DISMISSES Mr.Yi’s petition as moot because he has been

                                   2   removed from the United States and is no longer in ICE custody.

                                   3                                            LEGAL STANDARD

                                   4             Federal courts are courts of limited jurisdiction and federal jurisdiction requires a live case

                                   5   or controversy at every stage of litigation. U.S. Const. art. III, § 2, cl. 1; Am. Rivers v. Nat'l

                                   6   Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997). “A federal court does not have

                                   7   jurisdiction ‘to give opinions upon moot questions or abstract propositions, or to declare principles

                                   8   or rules of law which cannot affect the matter in issue in the case before it.’” Id. (quoting Church

                                   9   of Scientology v. United States, 506 U.S. 9, 12 (1992). Thus, if at any point during the litigation

                                  10   an event occurs such that there is no longer a live case or controversy upon which relief can be

                                  11   granted, the claim is moot and must be dismissed. Am. Rivers, 126 F.3d 1118, 1123 (9th Cir.

                                  12   1997).
Northern District of California
 United States District Court




                                  13                                                 DISCUSSION

                                  14             On November 8, 2018, Respondents filed notice indicating that Mr. Yi “has been removed

                                  15   from the United States and is no longer in the custody of [ICE].” (Dkt. No. 7 at 1.) Attached to

                                  16   their notice Respondents submitted a “Warrant of Removal/Deportation” indicating that Mr. Yi

                                  17   was removed to South Korea on November 2, 2018. (Dkt. No. 8-1, Ex. 1 at 2-3.) Respondents

                                  18   contend that Mr. Yi’s claim “is now moot” based on his removal. (Dkt. No. 7 at 1.) The Court

                                  19   agrees.

                                  20             “[A] petitioner’s deportation does not automatically render his claim moot.” Abdala v.

                                  21   Immigration and Naturalization Serv., 488 F.3d 1061, 1064 (9th Cir. 2007). However, “[f]or a

                                  22   habeas petition to continue to present a live controversy after the petitioner's release or

                                  23   deportation, . . . there must be some remaining ‘collateral consequence’ that may be redressed by

                                  24   success on the petition.” Id. Here, Mr. Yi’s petition challenges only the length of his confinement

                                  25   as unconstitutionally “indefinite” under Zadvydas v. Davis, 533 U.S. 678 (2001) because (at the

                                  26   time of filing) he had been detained for longer than six months following his final order of

                                  27

                                  28   Official Performing the Duties of Director; Kirstjen Nielsen, Secretary of Homeland Security; and
                                       Matthew G. Whitaker, acting Attorney General of the United States. (See Dkt. No. 6 at 1 n.1.)
                                                                                        2
                                   1   removal. (See Dkt. No. 1 at 4-5) (“Petitioner's continued detention is unlawful and violates 8

                                   2   U.S.C. § 1231(a)(6) as interpreted by the Supreme Court in Zadvydas.”) Because Mr. Yi has been

                                   3   released from ICE custody, which is the only relief sought by his petition, his claim is moot

                                   4   because there is no “collateral consequence arising from [his] deportation that may be redressed by

                                   5   success on [his] petition.” See Abdala, 488 F.3d at 1064-65 (finding petition moot where

                                   6   petitioner had been removed and petition challenged only the length of previous confinement).

                                   7                                             CONCLUSION

                                   8          For the reasons set forth above, the Court dismisses Mr. Yi’s petition for writ of habeas

                                   9   corpus as moot. The Clerk is directed to close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: November 14, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   JACQUELINE SCOTT CORLEY
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        YI JAE KYUNG,
                                   7                                                          Case No. 18-cv-06009-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        TIMOTHY S. AITKEN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 14, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Yi Jae Kyung ID: 36771275
                                       425 Golden State Avenue
                                  20   Bakerfield, CA 93301
                                  21

                                  22   Dated: November 14, 2018

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          4
